EXHIBIT 32 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Green Builders, Inc. (the “Company”) hereby certify that: 1.The accompanying Quarterly Report on Form10-Q of the Company for the fiscal quarter ended March 31, 2009 as filed with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a)or Section15(d), as applicable, of the Securities Exchange Act of 1934; 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Clark Wilson Clark Wilson President and Chief Executive Officer Principal Executive Officer May 15, 2009 /s/Cindy Hammes Cindy Hammes Vice President of Finance Principal Financial Officer May 15, 2009 A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
